DETAILED ACTION
	This action is in response to amendments filed 1/18/2021 amending the allowable subject matter of dependent claim 6 into independent claims 1 and the allowable subject matter of dependent claim 15 into independent claims 10. Claims 3 and 14 were also rewritten in independent form.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Reasons for Allowance
	The prior art does not show with respect to independent claims 1 and 10 the distinct features of: wherein initiation and/or termination of capturing of the signal trace is triggered by one or more hardware or software interrupts of the MCU with the other limitations of the claim.
The prior art does not show with respect to independent claims 3 and 14, the distinct features of: wherein the signal trace is a power trace captured from one or more pins of the MCU, from a voltage supplying the MCU, from a ground connection of the MCU, or from an intermediate voltage regulator supplying the MCU, wherein the one or more pins include one or more of a supply voltage pin of the MCU, or an I/O pin of the MCU to use as an external trigger for initiation and/or termination of capturing of the signal trace with the other limitations of the claim.
The prior art does not show with respect to independent claim 19, the distinct features of: wherein one or more of; initiation and/or termination of capturing of the 

The closest prior art Al Faruque et al (2019/0230113) in view of Bilobrov et al (US 9,258,604) fail to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.

Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492